department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division uil no apr se tep ra t legend taxpayer a amount a amount b amount c ira x account y date date date date dear this is in response to your request dated correspondence dated representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ as supplemented by submitted on your behalf by your authorized the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page of taxpayer a age represents that she requested a withdrawal from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a's medical_condition which impaired her ability to handle her financial affairs taxpayer a further represents that amount a has not been used for any other purpose on date taxpayer a requested by telephone a complete withdrawal from ira x totaling amount a on date the settled proceeds from ira x totaling amount b were deposited by electronic transfer into account y a taxable checking account on date proceeds from the sale of stock held in ira x totaling amount c also were deposited into account y amounts b and c combined equal amount a documentation shows that during the entirety of the 60-day rollover period taxpayer a suffered from a medical_condition that compromised her ability to handle her financial affairs taxpayer a’s husband first discovered the withdrawal of amount a when he began collecting the couple’s personal tax documents on date months after the day rollover period had expired based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to the distribution of amount a - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without _ regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira page of which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to taxpayer a’s medical_condition which impaired her ability to handle her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office _ page of if you wish to inquire about this ruling please contact id no at please address all correspondence to se t ep ra t4 sincerely yours a tel p laura b warshawsky manager employee_plans technical group cv enclosures deleted copy of ruling letter notice of intention to disclose cc
